MITCHELL, J.
We do not discover any defect in the complaint or any merit in the demurrer to its sufficiency. We think it plainly appears from the face of the complaint that the assignment by the insured to the plaintiff was made after the loss. The complaint alleges the total loss and destruction by fire of the property covered by the policy. *286All that was left was the right of action on the policy for the amount of the loss. Under such circumstances, an allegation that “thereafter * *. * the said C. M. Hill Lumber Company [the insured] duly transferred and assigned all its interest in said policy of insurance to the plaintiff” sufficiently alleges an assignment of the claim or debt due under the policy.
Order affirmed.